Dünbab, J.
Under an execution issued on a judgment obtained by the defendant Stiles against JEliza Anne Bennett, the Sheriff seized certain slaves, which he found in her possession. Shortly afterwards the present suit was instituted by Mrs. Bennett, as tutrix of her daughter by a former marriage, Oetavine Williamson, averring that the title to the slaves seized was in her said ■daughter, and praying that the seizure be set aside, and that the defendants in solido be adjudged to pay her, for the use of her daughter, five hundred dollars damages and hire for the negroes during their detention. It appears from the Sheriff’s return that the slaves were restored to the plaintiff not long after their seizure, so that the suit resolved itself simply into an action for damages. 'The Court below gave judgment against the defendants for,in solido, the sum of two hundred dollars, from which Starnes, the Sheriff, has appealed. The other defendant is not before us. We have carefully examined the evidence adduced on the trial, and are by no means satisfied that the title of the plaintiff, Oetamine Williamson lias been established so fully and clearly as to authorize us to mulct the Sheriff' in damages for their seizure. Tho general principle is true, that the Sheriff who wrongfully seizes the property of another is a trespasser, and according to the circumstances of the case, is liable in damages as such, but he who sets up title as owner, ought to establish it clearly and satisfactorily.
We are not to be understood as deciding, in the present case, that Octavine Williamson is not the owner of the slaves which were seized, but that the evidence offered on her behalf is masked by circumstances which raise serious doubts^in our minds. The duties imposed b3r law upon a Sheriff, armed with a writ of execution, are frequently of a very delicate nature, and his responsibilities great. Unless, therefore, it is made manifest that ho has exceeded his powers, and stepped beyond the line of duty, Courts of justice may well be cautious in entertaining claims for damages against him, or tho efficiency of tho law will be arrested; particularly in cases where the debtor is in open and notorious possession and enjoyment of property, tho paper title to which may be in another.
It is, therefore, ordered, adjudged and decreed, that the judgment of the lower Court, so far as it regards the Sheriff, B. B. Starnes, be reversed and set aside, and judgment is rendered in his favor, the plaintiff and appellee paying costs in both Courts.